Case 19-32231-jal   Doc 247-1   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 1
                                        of 8
Case
  se 19-32231-jal
     1 -3 231-j     Doc 247-1   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 2
                                                                                  2
                                        of 8
Case 19-32231-jal   Doc 247-1   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 3
                                        of 8
Case
Case 19-32231-jal
     19-32231-jal   Doc
                    D 247-1   Filed 06/19/20   Entered 06/19/20
                                                         /26/20 14:27:46
                                                                   28:26   Page 4
                                                                           Page
                                      of 8
Case 19-32231-jal   Doc 247-1   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 5
                                        of 8
Case 19-32231-jal   Doc 247-1   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 6
                                        of 8
Case 19-32231-jal   Doc 247-1   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 7
                                        of 8
Case 19-32231-jal   Doc 247-1   Filed 06/19/20   Entered 06/19/20 14:27:46   Page 8
                                        of 8
